FILED
                            NOT FOR PUBLICATION                               MAY 01 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DARRAN GRANT,                                     No. 14-15923

               Plaintiff - Appellant,             D.C. No. 2:11-cv-02302-KJM-
                                                  KJN
  v.

S. PALOMARES, Correctional Officer,               MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Darran Grant, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that a prison

guard subjected him to excessive force in violation of the Eighth Amendment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Furnace v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment on Grant’s excessive

force claim because he failed to raise a genuine dispute of material fact as to

whether Palomares used force maliciously and sadistically for the purpose of

causing harm. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (in Eighth

Amendment excessive force claims against prison officials, “the core judicial

inquiry is . . . whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm”); see also Carmen

v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1028 (9th Cir. 2001)

(deposition testimony regarding defendant’s motive did not create a genuine

dispute of material fact where not based on personal knowledge).

      Contrary to Grant’s contentions, the district court did not make improper

credibility determinations in granting summary judgment.

      AFFIRMED.




                                           2                                       14-15923